DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23, are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18, is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within one of the four categories of patent eligible subject matter because the claim lacks patentable utility. The application is for a utility patent and therefore the claim must have patentable utility.  Administration of a drug to a subject without an objective utility (disease treatment) of the subject is not a patentable subject matter.  By deleting the claim, the rejection would be overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Evidence that claims fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as the invention can be found at page 27, table 
Claim 13, is drawn to all RHs, while at page 27, table 2, of the specification, the solubility at 25oC is 40 or 60% RH. Hence, the claim fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as the invention.  By deleting claim 13, the rejection would be overcome. Other appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10, 14-17, 19-24, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are drawn to room temperature (25oC), while claim 1, is drawn to 38-42oC. The claims expand the scope of claim 1, instead of further limiting it.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24, are rejected under 35 U.S.C. 103(a) as being unpatentable over Roychowdhury et al., US 9,302,712 B2, in view of FDA, (2003) ICH Guidelines on Stability Testing of New Drugs and Products, pp. 1-25.
Applicant claims a ready to use pharmaceutical composition comprising dexmedetomidine and sodium chloride, which is stable at 40+/-2oC and no more than (NMT) 25% relative humidity (RH) for at least six months in a plastic container. The composition is aqueous and exhibits no more than 5% decrease (expected outcome) in the dexmedetomidine concentration.  In preferred embodiments the plastic is a bag, sack, tube, ampule, vial or a syringe (claims 2, 14, 19) and the amount is 0.005 to 100 ug/ml (claims 3-4). The sodium chloride is 1 to 20.0 mg/ml (claims 5-6, 16) and the total volume is 20ml, 50ml or 100ml (claim 11). The temperature is RT (claims 7-10, 13-17, 19-24) and it is administered perioperatively (claim 20), before or after surgery (claim 21).  It is administered as analgesic, as an anxiolytic, adjunct to anesthesia, as a sedative or anti-hypertensive agent (claim 23) and the subject is non-ventilated or intubated (claim 22). Applicant also claims other expected outcomes. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Roychowdhury et al., disclosed a ready to use pharmaceutical composition comprising dexmedetomidine and sodium chloride, which is stable at 40oC and 75% RH for at least six months in a plastic container. The composition is aqueous and exhibits no more than 5% decrease (expected outcome) in the dexmedetomidine concentration.  The plastic is a bag, sack, tube, ampule, vial or a syringe and the amount is 0.005 to 100 ug/ml.  The sodium 
FDA, in ICH Guidelines disclosed the detailed steps how to perform Stability Testing of New Drugs and Products, see the entire document, particularly pages 5-19. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims RH is NMT 25%, while it is 75% by the prior art.  The amounts of NaCl are also different and applicant claims expected outcomes.  
The difference between the instant invention and the FDA is that applicant actually performed the study as outlined by the FDA.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

Establishing a different RH or amount of NaCl is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbook.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  In addition, applicant followed the prescribed ICH guidelines for stability testing of new drugs by FDA in establishing the new parameters (spec. [00074], line 6). Such would have taken no more than conventional procedures.  It is noted that there is no indication of how much NaCl is in the composition in table 2, page 27. However, as taught by the prior art (e.g. col. 8, line 51 or col. 9, line 6) applicant used 0.9 mg/ml in examples 1-3 at page 23.
Having known as set forth by the FDA, one of ordinary skill who wanted to improve the stability of prior art’s formulation would have known how to do so with reasonable expectation of success at the tome the invention was made.  The motivation is from knowing the guidelines and that it takes conventional technique to implement it. The motivation is also, because applicant wanted to avoid the prior art by Roychowdhury et al. 
The expected outcomes are due to inherent property of dexmedetomidine. Inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   

KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant repeating the conventional techniques in the ICH guidelines is not beyond the ordinary skill of a scientist. Therefore, the instant invention is prima facie obvious from the prior arts. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
February 9, 2021